 

Case 19-12836 Doc 5 Filed 03/05/19 Page 1 of2

Fill in this information to identity your case:

weber 1 Tanya Ar|isse Lazenby

First Namr: Mrddle Name Last Narue

Debtor 2 none
(SpOUS€, if lillng) First Name Middle Name Last Name

 

t,lnited States Bankruptcy Court for ther Di$fric( of Mary|and

z El Checi< ifthis is an
amended filing

Case number
(lt known)

 

 

 

foicial Form 108
Statement of lntention for_lndividuals Filing` Under Chapter r"l 712/715

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired,

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lf two married people are filing together in a _ioint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possib|e. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have CIaims Secured by Property(Official Form 106D), fill in the
information beiow.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedu|e C?
Creditofs Cl Surrender the property. n No
name: none
n Retain the property and redeem it. \;l Yes

Description of
property
securing debt:

L:] Retain the properly and enter into a
Reaf'firmation Agreement.

l;l Retain the property and [exp|ain]:

 

CF€dlfOr’S a Surrender the property. n NO
name:

m Retain the property and redeem it. n Yes
Description of
property
securing debt:

n Retain the property and enter into a
Reaffirmation Agreement.

[;] Retain the properly and [exp|ain}:

 

CredllOr’S El Surrender the property. n NO
name:

n Retain the property and redeem it. n `Y’es
Description of
property
securing debt:

n Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [explain]:

 

CfedllOf’S l;l Surrender the property. n NO
name:

l;l Retain the property and redeem it. m Yes
Description of
property
securing debt:

n Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [explain]:

 

Otticial Form 4»()S Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-12836 Doc 5 Filed 03/05/19 Page 2 of 2

newton Tanya Arlisse Lazenby case number timm

 

 

tdliddle Narne Last Narne

m List ¥our Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not iist reai estate ieases. Unexpired leases are ieases that are stiil in effect; the iease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases Wil| the lease be assumed?

L@SSOr’S namer none- living with a relative ij NO
3 Yes

Description of leased

property;

Lessor’s name: n No
§;l Yes

Description of leased

propeny:

Lessor’s name: cl NO

Description of leased m Yes

property

Lessor’s name: [] NO
Cl Yes

Description of leased

property;

l_essor’s name: {;] NO
Cl Yes

Description of leased

property;

l_essor`s name: a NO
l;l Yes

Description of leased

property:

Lessor’s name: [] NO
§ Yes

Description of leased
property:

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personl property that is subject to an unexpired lease.

X none
Si¢nature of Debtor 2

 

 

   

Signature of Del:\t

Date 02/04/2019 me
MNl/ DD / YYYY MM/ DD.' YYYY

Official Form 108 Statement of |ntent_ion for lndividuals Filing Under Chapter 7 page 2

 

